DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 December 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Representative claim 1 teaches a method for determining a leak of a hydraulic brake system. falls under “process”, which is a statutory invention category.
But for the brake-by-wire brake system and the implicit processor required to carry out the steps, claim 1 is merely drawn to a series of steps comparing pressures to a specified threshold.   The steps are, essentially, a process of determining a leak of a hydraulic brake system. This is an abstract idea or ideas characterized under mathematical relationships/formulas.  
This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 1 doesn’t not explicitly claim a specific vehicle, processor, or non-transitory 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the element of a brake-by-wire system amount to no more than mere instructions to apply the exception using a generic components. There is no inventive concept in the brake-by-wire system that improves the performance of a braking system.  The current claim uses data to determine a possible leak condition without improving the operation of the system because the condition does not change the system’s operation.  Mere instructions to apply an exception using generic components cannot provide an inventive concept.  This claim is not patent eligible.
The dependent claims 2-12 are rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 1.  The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more.  Therefore, dependent claims 2-12 are also rejected under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, et al. (U.S. Patent Publication No. 2018/0297574).  
For claim 1, Zimmerman discloses a method of detecting a leak in a brake-by-wire hydraulic brake system, the method comprising: determining if the brake system is in an ABS cycle (see paras. 0024, 0030); determining a pressure medium volume delivered for a measured brake pressure when the brake system is in the ABS cycle (see para. 0030); comparing the pressure medium volume with a model value for the brake system at the measured brake pressure (see para. 0033); identifying when a difference between the pressure medium volume and the model value exceeds a specified threshold (see para. 0047); and isolating at least one brake corresponding to the at least one wheel without wheel slip (see para. 0047).  

Regarding claim 2, Zimmerman further discloses isolating the least one brake includes closing an inlet valve to the at least one brake (see para. 0034).  
Referring to claim 3, Zimmerman further teaches the at least one brake includes a first brake and a second brake each corresponding to a first wheel and a second wheel of the at least one wheel without wheel slip (see para. 0034, FL, RR, 2.11) and isolating the first brake and the second brake from the brake system (see para. 0034, isolating 2.21 results in 2.11 isolated).  
With reference to claim 4, Zimmerman further teaches wherein the brake system includes a first brake circuit and a second brake circuit and the first brake is located in the first brake circuit and the second brake is located in the second brake circuit (see Fig. 1). 
Regarding claim 5, Zimmerman further teaches wherein the brake system includes a first brake circuit having a pair of first brakes and a second brake circuit having a pair of second brakes (see Fig. 1).  

For claim 7, Zimmerman further discloses wherein each of the pair of first brakes is located fluidly between one of the pair of first inlet valves and one of a pair of first outlet valves (see para. 0037) and isolating one of the first pair of brake includes closing a corresponding one of the pair of first inlet valves (see para. 0047).  
With reference to claim 8, Zimmerman further discloses wherein the second brake circuit includes a pair of second inlet valves upstream of each of the pair of second brakes (see Fig. 1, 8.21, 8.20).  
Regarding claim 9, Zimmerman further teaches wherein each of the pair of second brakes is located fluidly between one of the pair of second inlet valves and one of a pair of second outlet valves (see para. 0037) and isolating one of the second pair of brakes includes closing a corresponding one of the second pair of inlet valves (see para. 0047).  
Referring to claim 10, Zimmerman further discloses wherein the brake system includes an electrically controllable pressure source in fluid communication with the first brake circuit and the second brake circuit (see para. 0036).  
With regards to claim 11, Zimmerman further discloses wherein identifying wheel slip of the at least one wheel includes identifying the wheel slip with a wheel speed sensor (see para. 0025).  
Referring to claim 12, Zimmerman does not explicitly disclose that wheel slip includes the wheel states defined.  However, as Zimmerman teaches that the system knows that pressure difference is determined when a brake pressure which is just below that which would allow slip at these wheels, it is implicit to one of ordinary skill in the art that in order to prevent a wheel state from happening, it is required to know the cause that leads to the wheel state definition based on the motivation to improve “brake-by-wire” brake systems, as it is necessary not only to detect leaks but also to locate them; it is 
Claim 13 is rejected based on the reasoning and citations provided above for claim 1. 
Claim 14 is rejected based on the reasoning and citations provided above for claim 2.
Claim 15 is rejected based on the reasoning and citations provided above for claim 6.
Claim 16 is rejected based on the reasoning and citations provided above for claim 7.
Claim 17 is rejected based on the reasoning and citations provided above for claim 8.
Claim 18 is rejected based on the reasoning and citations provided above for claim 9.
Claim 19 is rejected based on the reasoning and citations provided above for claim 11.
In the alternative, Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leiber, et al. (U.S. Patent Publication No. 2017/0327098) in view of Schumann (U.S. Patent Publication No. 2015/0166034) and in view of Oosawa, et al. (U.S. Patent Publication No. 2015/0367828).
For claim 1, Leiber discloses a method of detecting a leak in a brake-by-wire hydraulic brake system, the method comprising: determining if the brake system is in an ABS cycle (see paras. 0043, 0148); determining a pressure medium volume delivered for a measured brake pressure when the brake system is in the ABS cycle (see paras. 0043, 0148); comparing the pressure medium volume with a model value for the brake system at the measured brake pressure (see paras. 0047, 0148, equivalent to pressure volume curve).  Leiber does not explicitly disclose the next limitation.  
A teaching from Schumann discloses determining a leak when the threshold difference is determined (see para. 0007).  It would have been obvious to incorporate the teaching of Schumann into Leiber based on the motivation to improve determining a booster checkball is malfunctioning when the actual vacuum pressure is different from the modeled vacuum pressure by a predetermined threshold difference.  

Regarding the last limitation, a teaching from Oosawa discloses isolating at least one brake corresponding to the at least one wheel without wheel slip (see paras. 0068-0069).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Leiber with the teachings of Oosawa based on the motivation to improve a brake apparatus that is capable of identifying a leak spot while generating a braking force.  
Referring to claim 2, Oosawa further discloses wherein isolating the least one brake includes closing an inlet valve to the at least one brake (see Fig. 1, 23P, 23S).
Regarding claim 3, Oosawa further discloses wherein the at least one brake includes a first brake and a second brake each corresponding to a first wheel and a second wheel of the at least one wheel without wheel slip (see Fig. 1, RL, FR) and isolating the first brake and the second brake from the brake system (see para. 0068-0069).  

Referring to claim 5, Oosawa further discloses wherein the brake system includes a first brake circuit having a pair of first brakes and a second brake circuit having a pair of second brakes (see Fig. 1). 
For claim 6, Oosawa further discloses wherein the first brake circuit includes a pair of first inlet valves upstream of the each of the pair of first brakes (see Fig. 1, 22a, 22b).  
With regards to claim 7, Oosawa further teaches wherein each of the pair of first brakes is located fluidly between one of the pair of first inlet valves and one of a pair of first outlet valves (see Fig. 1) and isolating one of the first pair of brake includes closing a corresponding one of the pair of first inlet valves (see paras. 0068-0069).  
Regarding claim 8, Oosawa further discloses wherein the second brake circuit includes a pair of second inlet valves upstream of each of the pair of second brakes (see Fig. 1, 22c, 22d). 
For claim 9, Oosawa further discloses wherein each of the pair of second brakes is located fluidly between one of the pair of second inlet valves and one of a pair of second outlet valves (see Fig. 1) and isolating one of the second pair of brakes includes closing a corresponding one of the second pair of inlet valves (see paras. 0068-0069).  
Regarding claim 10, Oosawa further discloses wherein the brake system includes an electrically controllable pressure source in fluid communication with the first brake circuit and the second brake circuit (see para. 0037).  
With reference to claim 11, Leiber further discloses wherein identifying wheel slip of the at least one wheel includes identifying the wheel slip with a wheel speed sensor (see para. 0148).  

Also in the alternative, Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oosawa, et al. (U.S. Patent Publication No. 2015/0367828) in view of Leiber, et al. (U.S. Patent Publication No. 2017/0327098) and in view of Schumann (U.S. Patent Publication No. 2015/0166034).
For claim 13, Oosawa discloses a brake-by-wire hydraulic brake system for a vehicle comprising: a first brake circuit having a pair of first brakes (see Fig. 1); a second brake circuit having a pair of second brakes (see Fig. 1); an electrically controllable pressure source in fluid communication with the first brake circuit and the second brake circuit (see para. 0037).  Oosawa does not disclose the next several limitations.  
A teaching from Leiber discloses a controller configured to perform the following operations: determining if the brake system is in an ABS cycle (see paras. 0043, 0148); determining a pressure medium volume delivered for a measured brake pressure when the brake system is in the ABS cycle (see paras. 0043, 0148); comparing the pressure medium volume with a model value for the brake system at the measured brake pressure (see paras. 0047, 0148, equivalent to pressure volume curve).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oosawa to include the teaching of Leiber based on the motivation to improve an actuating system for a vehicle brake and a method of operating the actuating system with reduced installed length and improved reliability.  
Leiber does not explicitly disclose the next limitation.  A teaching from Schumann discloses determining a leak when the threshold difference is determined (see para. 0007).  It would have been obvious to incorporate the teaching of Schumann into Oosawa based on the motivation to improve 
It is noted that Schumann does not explicitly disclose that wheel slip is identified when a pressure value exceeds a specified threshold.   However, Leiber discloses an ABS determination and pressure comparisons to a threshold.  The ABS determination is relevant as ABS is not activated until a wheel lock-up, slide or slip occurs.  Thus, this implies that the values at which wheel slip will occur are known and that such wheel slip has already been identified.   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention that identifying a leak due to the pressure exceeding a threshold and identifying the pressure at which wheel slip occurs is merely a result of a threshold value set point and incorporation thereof is based on the motivation to improve determining a booster checkball is malfunctioning when the actual vacuum pressure is different from the modeled vacuum pressure by a predetermined threshold difference.  
Regarding the last limitation, Oosawa further discloses isolating at least one brake of the pair of first brakes or the pair of second brakes that corresponds to the at least one wheel without wheel slip (see paras. 0068-0069).  
Claim 14 is rejected based on the reasoning and citations provided above for claim 2.
Claim 15 is rejected based on the reasoning and citations provided above for claim 6.
Claim 16 is rejected based on the reasoning and citations provided above for claim 7.
Claim 17 is rejected based on the reasoning and citations provided above for claim 8.
Claim 18 is rejected based on the reasoning and citations provided above for claim 9.
Claim 19 is rejected based on the reasoning and citations provided above for claim 11.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663